Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 50 found in [0055].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 
In lines 3-4 of [002], “causing signal lines broken” should read “causing signal lines to be broken”.
In lines 4-5 of [003], “display panels easy to peel off, causing signal lines broken” should read “display panels being easy to peel off, causing signal lines to be broken”.
Appropriate correction is required.

The specification appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Document 2019145994 (WO 2019145994 and hereinafter WO2019145994).
	In regards to claim 1, WO2019145994 discloses a chip on film assembly, comprising: a substrate (401 - FIG. 5; [0071], Line 1547 of translation), wherein the substrate comprises a first auxiliary area (area of substrate 401 between wirings 402 and wirings 405 and 406 in FIG. 5), a second auxiliary area (area of substrate 401 between wirings 403 and wirings 405 and 406 in FIG. 5), and a chip on film area (area of 400a including chip 404, wirings 405 and wirings 406 in FIG. 5; see also [0067], Lines 1464-1467 of translation) disposed between the first auxiliary area and the second auxiliary area (seen in FIG. 5);
the first auxiliary area, the chip on film area, and the second auxiliary area are disposed in sequence along a first direction (right-left direction in FIG. 5) (seen in FIG. 5);
	wherein a plurality of signal wirings (wirings 405 & 406 in FIG. 5; [0072], Lines 1566-1568 and [0073], Lines 1592-1594 of translation) are disposed on one side of the chip on film area adjacent to the first auxiliary area (seen in FIG. 5) and one side of the chip on film area that is adjacent to the second auxiliary area (seen in FIG. 5);
	the first auxiliary area and the second auxiliary area are used to prevent the signal wirings from breaking (although the first auxiliary area and the second auxiliary area being used to prevent the signal wirings from breaking is not explicitly recited in WO2019145994, the prior art structure seen in FIG. 5 inherently possesses this functionally defined limitation of the claimed apparatus because it is capable of performing the function); a width of the first auxiliary area along the first direction (width 
a material of the substrate is a flexible material (see [0068], Line 1487 of translation, noting that a film made of a polyimide resin is a flexible material).

In regards to claim 2, WO2019145994 further discloses the substrate being provided with a first end part (bottom end part of area 400a in FIG. 5) and a second end part (top end part of area 400a in FIG. 5) opposite to the first end part in a second direction (up-down direction in FIG. 5) (seen in FIG. 5), and the first direction being perpendicular to the second direction (seen in FIG. 5);
the first end part being bonded to a display panel (1 - FIG. 1; [0019], Line 367 of translation) and being electrically connected to the display panel (see [0079], Lines 1735-1736 of translation, noting that the side of substrate 401 having binding points 411, 412 & 413 are connected to substrate 11; see also [0019], Lines 367-369 of translation, noting that display panel 1 includes substrate 11); the second end part being bonded to a circuit board (21 - FIG. 1; [0023], Line 483 of translation) and being electrically connected to the circuit board (see [0079], Lines 1742-1744 of translation, noting that the side of substrate 401 opposite to the side having binding points 411, 412 & 413 are connected to circuit board 21).

In regards to claim 3, WO2019145994 further discloses the first auxiliary area and the second auxiliary area being provided with a plurality of first binding points (411, 412 & 413 in FIG. 5; [0077], Line 1709 and [0078], Lines 1722 & 1724-1725 of translation) and the first binding points being disposed adjacent to the first end part (seen in FIG. 5) and bonded to the display panel (described in [0079], Lines 1735-1736 of translation).

In regards to claim 4, WO2019145994 further discloses the first binding points being arranged at intervals along the first direction (seen in FIG. 5).

In regards to claim 5, WO2019145994 further discloses the chip on film area being provided with a plurality of second binding points (points of 406 at bottom of area 400a in FIG. 5; [0067], Lines 1465-1466 of translation) and third binding points (points of 405 at top of area 400a in FIG. 5; [0067], Lines 1465-1466 of translation), the second binding points being disposed adjacent to the first end part (seen in FIG. 5) and bonded to the display panel (described in [0079], Lines 1735-1736 of translation; see also [0019], Lines 367-369 of translation, noting that display panel 1 includes substrate 11), and the third binding points being disposed adjacent to the second end part (seen in FIG. 5) and bonded to the circuit board (see [0079], Lines 1742-1744 of translation, noting that the side of substrate 401 opposite to the side having binding points 411, 412 & 413 are connected to circuit board 21).

In regards to claim 6, WO2019145994 further discloses the first binding points and the display panel being idly connected (see FIG. 5, noting that binding points 411, 412 & 413 are not connected to any wirings), the second binding points and the display panel being electrically connected (see FIGs. 1 & 5; [0065], Lines 1430-1431; and [0079], Lines 1735-1736 of translation; see also [0019], Lines 367-369, noting that display panel 1 includes substrate 11), and the third binding points and the circuit board being electrically connected (see FIGs. 1 & 5; [0065], Lines 1430-1431; and [0079], Lines 1742-1744 of translation, noting that the side of substrate 401 opposite to the side having binding points 411, 412 & 413 are connected to circuit board 21).

In regards to claim 7, WO2019145994 further discloses the width of the first auxiliary area along the first direction and the width of the second auxiliary area along the first direction ranging from 0.4 cm to 0.7 cm (see FIG. 5; [0075], Lines 1655-1657; and [0076], Lines 1685-1686 of translation, noting widths of areas 407 and 408, corresponding to approximately half of the widths of respective first or second auxiliary areas, ranging from 300 µm to 500µm; thus, WO2019145994 discloses the width of the first auxiliary area along the first direction and the width of the second auxiliary area along the first direction approximately ranging from 600 µm to 1000µm, which in terms of cm is 0.6 cm to 1 cm).

In regards to claim 8, WO2019145994 discloses a chip on film assembly, comprising: a substrate (401 - FIG. 5; [0071], Line 1547 of translation), wherein the substrate comprises a first auxiliary area (area of substrate 401 between wirings 402 
the first auxiliary area, the chip on film area, and the second auxiliary area are disposed in sequence along a first direction (right-left direction in FIG. 5) (seen in FIG. 5);
wherein a plurality of signal wirings (wirings 405 & 406 in FIG. 5; [0072], Lines 1566-1568 and [0073], Lines 1592-1594 of translation) are disposed on one side of the chip on film area adjacent to the first auxiliary area (seen in FIG. 5) and one side of the chip on film area that is adjacent to the second auxiliary area (seen in FIG. 5);
the first auxiliary area and the second auxiliary area are used to prevent the signal wirings from breaking (although the first auxiliary area and the second auxiliary area being used to prevent the signal wirings from breaking is not explicitly recited in WO2019145994, the prior art structure seen in FIG. 5 inherently possesses this functionally defined limitation of the claimed apparatus because it is capable of performing the function).

In regards to claim 9, WO2019145994 further discloses the substrate being provided with a first end part (bottom end part of area 400a in FIG. 5) and a second end part (top end part of area 400a in FIG. 5) opposite to the first end part in a second 
the first end part being bonded to a display panel (1 - FIG. 1; [0019], Line 367 of translation) and being electrically connected to the display panel (see [0079], Lines 1735-1736 of translation, noting that the side of substrate 401 having binding points 411, 412 & 413 are connected to substrate 11; see also [0019], Lines 367-369, noting that display panel 1 includes substrate 11); the second end part being bonded to a circuit board (21 - FIG. 1; [0023], Line 483 of translation) and being electrically connected to the circuit board (see [0079], Lines 1742-1744 of translation, noting that the side of substrate 401 opposite to the side having binding points 411, 412 & 413 are connected to circuit board 21).

In regards to claim 10, WO2019145994 further discloses the first auxiliary area and the second auxiliary area being provided with a plurality of first binding points (411, 412 & 413 in FIG. 5; [0077], Line 1709 and [0078], Lines 1722 & 1724-1725 of translation), and the first binding points being disposed adjacent to the first end part (seen in FIG. 5) and bonded to the display panel (described in [0079], Lines 1735-1736 of translation).

In regards to claim 11, WO2019145994 further discloses the first binding points being arranged at intervals along the first direction (seen in FIG. 5).

In regards to claim 12, WO2019145994 further discloses the chip on film area being provided with a plurality of second binding points (points of 406 at bottom of area 400a in FIG. 5; [0067], Lines 1465-1466 of translation) and third binding points (points of 405 at top of area 400a in FIG. 5; [0067], Lines 1465-1466 of translation), the second binding points being disposed adjacent to the first end part (seen in FIG. 5) and bonded to the display panel (described in [0079], Lines 1735-1736 of translation; see also [0019], Lines 367-369, noting that display panel 1 includes substrate 11), and the third binding points being disposed adjacent to the second end part (seen in FIG. 5) and bonded to the circuit board (see [0079], Lines 1742-1744 of translation, noting that the side of substrate 401 opposite to the side having binding points 411, 412 & 413 are connected to circuit board 21).

In regards to claim 13, WO2019145994 further discloses the first binding points and the display panel being idly connected (see FIG. 5, noting that binding points 411, 412 & 413 are not connected to any wirings), the second binding points and the display panel being electrically connected (see FIGs. 1 & 5; [0065], Lines 1430-1431; and [0079], Lines 1735-1736 of translation; see also [0019], Lines 367-369, noting that display panel 1 includes substrate 11), and the third binding points and the circuit board being electrically connected (see FIGs. 1 & 5; [0065], Lines 1430-1431; and [0079], Lines 1742-1744 of translation, noting that the side of substrate 401 opposite to the side having binding points 411, 412 & 413 are connected to circuit board 21).

In regards to claim 14, WO2019145994 further discloses a width of the first auxiliary area along the first direction and a width of the second auxiliary area along the first direction ranging from 0.4 cm to 0.7 cm (see FIG. 5; [0075], Lines 1655-1657; and [0076], Lines 1685-1686 of translation, noting widths of areas 407 and 408, corresponding to approximately half of the widths of respective first or second auxiliary areas, ranging from 300 µm to 500µm; thus, WO2019145994 discloses the width of the first auxiliary area along the first direction and the width of the second auxiliary area along the first direction approximately ranging from 600 µm to 1000µm, which in terms of cm is 0.6 cm to 1 cm).

In regards to claim 15, WO2019145994 further discloses a width of the first auxiliary area along the first direction being equal to a width of the second auxiliary area along the first direction (seen in FIG. 5).

In regards to claim 16, WO2019145994 further discloses a material of the substrate being a flexible material (see [0068], Line 1487 of translation, noting that a film made of a polyimide resin is a flexible material).

In regards to claim 17, WO2019145994 discloses a display panel assembly, comprising: a chip on film assembly (400a – FIG. 5; [0067], Line 1464 of translation), the chip on film assembly comprising a substrate (401 - FIG. 5; [0071], Line 1547 of translation), wherein the substrate comprises a first auxiliary area (area of substrate 401 between wirings 402 and wirings 405 and 406 in FIG. 5), a second auxiliary area (area 
the first auxiliary area, the chip on film area, and the second auxiliary area are disposed in sequence along a first direction (seen in FIG. 5);
wherein a plurality of signal wirings (wirings 405 & 406 in FIG. 5; [0072], Lines 1566-1568 and [0073], Lines 1592-1594 of translation) are disposed on one side of the chip on film area adjacent to the first auxiliary area (seen in FIG. 5) and one side of the chip on film area that is adjacent to the second auxiliary area (seen in FIG. 5);
the first auxiliary area and the second auxiliary area are used to prevent the signal wirings from breaking (although the first auxiliary area and the second auxiliary area being used to prevent the signal wirings from breaking is not explicitly recited in WO2019145994, the prior art structure seen in FIG. 5 inherently possesses this functionally defined limitation of the claimed apparatus because it is capable of performing the function).

In regards to claim 18, WO2019145994 further discloses the substrate being provided with a first end part (bottom end part of area 400a in FIG. 5) and a second end part (top end part of area 400a in FIG. 5) opposite to the first end part in a second direction (up-down direction in FIG. 5) (seen in FIG. 5), and the first direction being perpendicular to the second direction (seen in FIG. 5);

the second end part being bonded to a circuit board (21 - FIG. 1; [0023], Line 483 of translation) and being electrically connected to the circuit board (see [0079], Lines 1742-1744 of translation, noting that the side of substrate 401 opposite to the side having binding points 411, 412 & 413 are connected to circuit board 21).

In regards to claim 19, WO2019145994 further discloses the first auxiliary area and the second auxiliary area being provided with a plurality of first binding points (411, 412 & 413 in FIG. 5; [0077], Line 1709 and [0078], Lines 1722 & 1724-1725 of translation), and the first binding points being disposed adjacent to the first end part (seen in FIG. 5) and bonded to the display panel (described in [0079], Lines 1735-1736 of translation).

In regards to claim 20, WO2019145994 further discloses the first binding points being arranged at intervals along the first direction (seen in FIG. 5).

Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US20130021571 – FIG. 1 and [0042]
US20100053127 – FIG. 2B and [0073]
US20080074830 – FIG. 3 and [0067]
US20070117415 – FIG. 4 and [0056]
KR20060007775 – FIGs. 2-3 and Lines 217-222 of translation
US20030197670 – FIG. 6
US20020027634 – FIG. 5
JPH09197428 – FIG. 5 and [0048], Lines 717-720 of translation

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DANIEL M. DUBUISSON/Examiner, Art Unit 2848     

/David M Sinclair/Primary Examiner, Art Unit 2848